DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall, U.S. Patent No. 5,518,235, in view of Twitty, U.S. Patent No. 7,927,226, and in further view of Antonious, U.S. Patent No. Des. 322,649.  As to Claims 1 and 2, Mendenhall teaches a putter-type golf club head (10) comprising a striking face (14) having a face center and a top line (top edge) with a top line height, Col. 7, ln. 35, 52, and Col. 4, ln. 50-52.  It is inherent that the face may have a face center.  Mendenhall teaches a rear portion opposite the striking face, Col. 3, ln. 8-10.  Mendenhall teaches a heel portion and a toe portion opposite the heel portion, Col. 3, ln. 18-19.  The examiner finds that a virtual vertical plane may be considered to exist extending through the face center perpendicularly to the striking face and that the noted features may be present when oriented in a reference position.  Mendenhall teaches a planar top surface substantially parallel to a ground plane with a heel-to-toe width and a face-to-rear depth, see drawing below.  Mendenhall teaches a rear portion top surface, see drawing below.  An alignment feature may comprise a sightline formed on the planar surface with a substantially constant height and extending substantially parallel to the virtual vertical plane, see drawing below.  The planar top surface may be atop an alignment projection that projects upward from the rear portion top surface, see drawing below.  Mendenhall teaches that the sightline may be formed at a distance no greater than 5 mm from the virtual vertical plane, Col. 4, ln. 57-59, noting that the virtual vertical plane extends through the face center, which is at the halfway point between heel and toe.  Mendenhall depicts the putter-type golf club head, as in the drawing below such that the planar top surface appears to be substantially parallel to a ground plane, and the sightline appears to have a substantially constant height extending substantially parallel to the virtual vertical plane, but Mendenhall does not specify that the components are so arranged.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the components in the relative orientations as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  Mendenhall, as modified, does not disclose that the sightline height may be less than the top line height.  Twitty teaches a putter head, see Abstract.  Twitty teaches an alignment projection (12) projecting upward from a rear portion top surface, Col. 3, ln. 28-34.  The height of the alignment projection may be less than a top line height, see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Mendenhall, as modified, with an alignment projection height less than the top line height, as taught by Twitty, to provide Mendenhall with a planar top surface below the top line height to yield the predictable result of a sightline height less than the top line height.  Mendenhall, as modified, does not specify that the planar top surface may have a heel-to-toe width greater than a face-to-rear depth.  Antonious discloses a similar putter head having an alignment projection projecting upward from a rear portion top surface, see Figure 1.  The alignment projection appears to have a width greater than the depth, suggesting that an alignment projection may be configured with a heel-to-toe width greater than a face-to-rear depth.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Mendenhall, as modified, with an alignment projection configured as claimed and as suggested, to provide Mendenhall, as modified, with a planar top surface having a heel-to-toe width greater than a face-to-rear depth.  Mendenhall, as modified, discloses the claimed invention except for providing sightline height no less than 21 mm and no greater than 23 mm (21.3 to 21.4 mm).  Mendenhall teaches a top line height of approximately 25.4 mm, Col. 4, ln. 50-52.  Mendenhall, as modified, teaches that the sightline height may be slightly less, suggesting that the sightline height may be approximately within the claimed range but Mendenhall, a modified does not disclose a size of the alignment projection supporting the sightline.  It would have been obvious to one of ordinary skill in the art at the effective filing date to size the alignment projection height no less than 21 mm and no greater than 23 mm (21.3 to 21.4 mm) to place the sightline height within the claimed range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).    

    PNG
    media_image1.png
    430
    642
    media_image1.png
    Greyscale

As to Claim 3,  Twitty teaches that the alignment projection may have a height substantially equal to the height of the club face, see Figure 6, or that the alignment projection height may be less than the club face height, see Figure 2, suggesting that alignment projection height may be less than the club face height but may closely approach the club face height, which would place the sightline height above the face center.  It would have been obvious to one of ordinary skill in the art at the effective filing date to set the sightline height above the face center, as suggested.  As to Claim 6, Mendenhall teaches that the sightline may be centered on the club face and parallel with the virtual plane, as discussed above and noting Claim 12.  It follows that the sight line may be substantially coincident with the virtual vertical plane.  As to Claim 7, Mendenhall teaches that the sightline may comprise a paint fill, Col. 9, ln. 5-7.  As to Claim 8, Mendenhall teaches that the alignment feature, in cross-section may be symmetric about a center line segment, Col. 9, ln. 3-4, noting V-shape cross-section.  As to Claim 9, Mendenhall, as modified, teaches that the sightline height may be approximately 21 mm, as discussed above.  The examiner finds that a golf ball diameter may be approximately 42.67 mm, suggesting that the sightline height may be substantially equal to a ball radius.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a sightline height substantially equal to the radius of a golf ball, as suggested.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall, in view of Twitty and Antonious, as applied to claim 1 above, and further in view of Johnson, U.S. Patent No. 4,688,799.   Mendenhall, as modified, substantially shows the claimed limitations, as discussed above.  Mendenhall, as modified, is silent as to a material forming the club head.  Johnson teaches that a putter-type club head may comprise aluminum, Col. 4, ln. 8-9.  It would have been obvious to one of ordinary skill in the art, at the effective filing date to provide Mendenhall, as modified, with a club head comprising aluminum, as taught by Johnson, to provide Mendenhall, as modified, with a known substitute club head material.   
Claim(s) 11, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall, in view of Twitty.  Mendenhall, as modified by Twitty, together with the cited case law is applied as in Claim 1, with the same obviousness rationale being found applicable.  Mendenhall, as modified, discloses the claimed invention except for providing sightline height of about 21.35 mm.  Mendenhall teaches a top line height of approximately 25.4 mm, Col. 4, ln. 50-52.  Mendenhall, as modified, teaches that the sightline height may be slightly less, suggesting that the sightline height may be approximately within the claimed range but Mendenhall, a modified does not disclose a size of the alignment projection supporting the sightline.  It would have been obvious to one of ordinary skill in the art at the effective filing date to size the alignment projection height at about 21.35 mm to place the sightline height within the claimed range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, supra.  As to Claim 13, Twitty is applied as in Claim 3, with the same obviousness rationale being found applicable.  As to Claims 16, 17, and 18, Mendenhall is applied as in Claims 6, 7, and 8 respectively.   
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall, in view of Twitty, as applied to claim 11 above, and further in view of Johnson, U.S. Patent No. 4,688,799.  Mendenhall, as modified, substantially shows the claimed limitations, as discussed above.  Johnson is applied as in Claim 10, with the same obviousness rationale being found applicable.  
Response to Arguments
Applicant’s arguments submitted 24 June 2022 have been considered but are moot in view of the new grounds of rejection.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        8 September 2022